                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-00303-PAB-SKC

DELMART E.J.M. VREELAND, II,

      Plaintiff,

v.

ROBERT CHARLES HUSS,

      Defendant.


                                        ORDER


      This matter is before the Court on Defendant Robert Charles Huss’ Motion to

Dismiss [Docket No. 36] and Plaintiff Delmart E.J.M. Vreeland, II’s Motion for Leave to

File Amended Complaint [Docket No. 53]. The Court has jurisdiction pursuant to 28

U.S.C. § 1343.

I.    BACKGROUND & PROCEDURAL HISTORY

      A.      Background

      The allegations in plaintiff’s Amended Prisoner Complaint [Docket No. 32] are to

be taken as true in considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6).

Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011).

      This matter arises out of defendant Robert Huss’ (“Huss”) alleged conduct after a

settlement conference in Vreeland v. Tiona, et al, 17-cv-01580-PAB-SKC (“Tiona”).

Docket No. 32 at 14. At all relevant times, Huss was an attorney with the Colorado
Attorney General’s Office. He represented a defendant in another of plaintiff’s federal

court matters, as described more fully below.

       Plaintiff is a state prisoner currently in custody of the Colorado Department of

Corrections (“CDOC”) at a level three security prison. Docket No. 32 at 5, 10-12. He

was placed into CDOC custody in October 2008 on “sexually related” convictions, with

what plaintiff describes as a sentence of 24 years to life as well as “a 48 year sentence

which CDOC uses to control and set [parole eligibility dates] and [mandatory release

dates].” Id. at 10.

       Plaintiff received an offense-specific evaluation (“OSE”) that contained errors. Id.

at 11. The CDOC relied upon the erroneous OSE when classifying plaintiff as an S-5-I

inmate (“S Code”). Id. As a result, he is ineligible for transfer to lower level facilities,

and he is unable to participate in statutorily-mandated sex-offender-treatment programs

(or other CDOC programs) without a file review. Id. Moreover, his S Code classification

subjects him to automatic “denials of community corrections and a denial of parole, and

the incarceration in CDOC for approximately five years beyond [his parole eligibility

date].” Id. Plaintiff alleges that these consequences of his erroneous CDOC

classification are illegal. Id.

       During his incarceration, plaintiff received the assistance of a CDOC inspector

general officer (“IGO”) to correct plaintiff’s S Code classification “so Plaintiff could be

moved to a lower level facility . . . and enter the CDOC ‘Flagger Program’ ([a program

that] gives inmates a certificate to work for State departments of transportation as a

road flagger and pays about $19.00 an hour to start).” Id. at 12-13. Plaintiff was later



                                               2
informed by the IGO’s supervisor that plaintiff would have to pay for a new OSE and,

based on the results of that OSE, his S Code classification might be lowered. Id.

       Magistrate Judge Kathleen M. Tafoya set a telephonic settlement conference in

Tiona for January 16, 2018. Id. at 14. Plaintiff, the IGO who was assisting plaintiff to

change his S Code classification, Assistant Colorado Attorney General Kristin Ruiz

(“Ruiz”) (appearing for defendant in Tiona), and Huss (who was not an attorney of

record in Tiona) were on the phone conference. Id. During the conference, plaintiff

offered to dismiss his claims against all CDOC defendants in Tiona and other matters

plaintiff brought against the CDOC if Ruiz would help speed up his “[S Code] change

and transfer” to a lower level facility. Id. Plaintiff’s offer to settle did not extend to his

claims in Vreeland v. Schwartz, No. 13-cv-03515-PAB-KMT (“Schwartz”), a matter in

which the defendants were represented by Huss. See id. Ruiz informed plaintiff that

she would pass along the offer to her client, the CDOC. Id. Huss never spoke during

the settlement conference. Id.

       Three days later, a “source employed by the CDOC” informed plaintiff that Huss

sent emails and made phone calls to interfere with plaintiff’s S Code change, facility

transfer, and “to have Plaintiff moved out of state” in retaliation for plaintiff’s

unwillingness to settle Schwartz. Id. at 15. Within days, the inspector general’s office

informed plaintiff that he would not be granted an S Code change, a parole eligibility

and mandatory release date “waiver,” a transfer to lower level facilities, admission to

community corrections by 2021, or parole in 2023. Id. Plaintiff then filed this case. See

Docket No. 1.



                                                3
       Since filing this case, plaintiff claims that his investigation has resulted in the

discovery of additional facts supporting multiple conspiracies to deprive him of his First

Amendment right to be free from retaliation, his Sixth Amendment right to counsel, and

instances of neglect to prevent conspiracies by three additional attorneys at the

Colorado Attorney General’s Office -- Jennifer Huss, Ruiz, and Julie Tolleson -- and the

CDOC Inspector General, Jay Kirby. Id. Plaintiff obtained the majority of this evidence

from Huss’ testimony in a July 31, 2018 hearing in Tiona. See Docket No. 53 at 1, ¶ 2.

Plaintiff alleges that, during the July 31 hearing, Huss testified “that he withheld

information and/or evidence from the Court and Plaintiff in order to prevent Plaintiff from

filing suit against another party,” that party being Jennifer Huss, Huss’ wife. Id.

(referring to testimony transcribed at Docket No. 42-1 at 28).

       B.     Procedural History

       Plaintiff filed his Prisoner Complaint [Docket No. 1] on February 7, 2018, against

Huss in his individual and official capacities asserting a First Amendment retaliation

claim and a claim for deprivation of access to court. Docket No. 1 at 4-14. Judge Lewis

T. Babcock dismissed plaintiff’s official capacity claims for damages and drew the case

to this Court and Magistrate Judge Kathleen M. Tafoya. See Docket No. 5.

       On April 26, 2018, plaintiff filed a motion seeking to exceed the thirty-page

limitation for his amended prisoner complaint pursuant to Fed. R. Civ. P. 15(a)(1).

Docket No. 12 at 1. He sought to amend his complaint to add four due process claims

against six new defendants, amend the factual allegations contained in his retaliation

claim against Huss, and add a new claim against Huss, “One Unknown Attorney” and



                                              4
the Colorado Attorney General for “conspiracy to deprive another of constitutional

rights” under the First and Fourteenth Amendments. 1 Docket No. 12-1. After the

defendants moved to dismiss the Amended Complaint, the Court adopted Magistrate

Judge Tafoya’s recommendation [Docket No. 27] and dismissed all claims, without

prejudice, except plaintiff’s First Amended retaliation claim against Huss. Docket No. 31

at 2-3. On September 10, 2018, Huss filed a Motion to Dismiss [Docket No. 36] seeking

dismissal of the only remaining claim against him. On July 1, 2019, plaintiff filed a

Motion for Leave to Amend Complaint [Docket No. 53].

II.    STANDARDS OF REVIEW

       A.     Motion for Leave to Amend Complaint

       Plaintiff seeks leave to file the proposed second amended complaint pursuant to

Fed. R. Civ. P. 15(a), which states that “a party may amend its pleading only with the

opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Rule 15

instructs courts to “freely give leave [to amend] when justice so requires.” Id.

Nevertheless, denying leave to amend is justified if the proposed amendments are

unduly delayed, unduly prejudicial, futile, or sought in bad faith. Foman v. Davis, 371

U.S. 178, 182 (1962); Frank v. U.S. West, Inc., 3 F.3d 1357, 1365 (10th Cir. 1993). The

“most important[] factor in deciding a motion to amend the pleadings[] is whether the

amendment would prejudice the nonmoving party.” Minter v. Prime Equip. Co., 451

F.3d 1196, 1207 (10th Cir. 2006). As a general rule, the Court retains the discretion to


       1
       Plaintiff withdrew his original claim alleging a deprivation of court access. See
Docket No. 12-1.



                                             5
permit such amendments. Id. at 1204. The Court must delineate its rationale if it

refuses leave to amend. Federal Ins. Co. v. Gates Learjet Corp., 823 F.2d 383, 387

(10th Cir. 1987).

       B.      Motion to Dismiss

       To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a complaint must allege enough factual matter that, taken as true, makes

the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “[W]here the well-pleaded facts do not permit the court to infer more than the

mere possibility of misconduct, the complaint has alleged – but it has not shown -- that

the pleader is entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal

quotation marks and alteration marks omitted); see also Khalik, 671 F.3d at 1190 (“A

plaintiff must nudge [his] claims across the line from conceivable to plausible in order to

survive a motion to dismiss.” (quoting Twombly, 550 U.S. at 570)). If a complaint’s

allegations are “so general that they encompass a wide swath of conduct, much of it

innocent,” then plaintiff has not stated a plausible claim. Khalik, 671 F.3d at 1191

(quotations omitted). Thus, even though modern rules of pleading are somewhat

forgiving, “a complaint still must contain either direct or inferential allegations respecting

all the material elements necessary to sustain a recovery under some viable legal

theory.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (alteration marks

omitted).




                                                6
III.   ANALYSIS

       The filing of an amended complaint moots any motions to dismiss aimed at a

now-inoperative pleading. See Gotfredson v. Larsen LP, 432 F. Supp. 2d 1163, 1172

(D. Colo. 2006); see also Strich v. United States, No. 09-cv-01913-REB-KLM, 2010 WL

148269, at *1 (D. Colo. Jan. 11, 2010) (“The filing of an amended complaint moots a

motion to dismiss directed at the complaint that is supplanted and superseded.”).

Accordingly, the Court first addresses the Motion for Leave to Amend.

       A.     Motion for Leave to Amend

       In his proposed Second Amended Prisoner Complaint [Docket No. 53-1], plaintiff

seeks to bring four claims asserted against Huss and Assistant Colorado Attorney

Generals Jennifer Huss, Kristin Ruiz (“Ruiz”), and Julie Tolleson (“Tolleson”), as well as

Jay Kirby (“Kirby”), the CDOC Inspector General. In support of his motion, he argues

that: (1) failing to amend would subject his new claims to the statute of limitations,

Docket No. 53 at 3, ¶¶ 12-13, 18; (2) the amended complaint will not cause delay or

harm to any party, id. ¶¶ 17, 19; and (3) the amended complaint is not sought for

purposes of delay, frustration, or harassment of any party. Id. ¶ 19. Huss argues that

plaintiff’s proposed amendments are made in bad faith “to make Defendants’ former and

present counsel parties to the case to relitigate the allegations made in Plaintiff’s motion

alleging attorney misconduct [in a separate matter], which the Court has already




                                             7
resolved[,]” and would not “survive a motion to dismiss and thus, the claims are futile.”

Docket No. 60 at 4-5. 2

              1.      Claim One – First Amendment

       In Claim One, plaintiff seeks to amend the factual allegations contained in his

First Amendment retaliation claim. Plaintiff’s First Amendment claim is based on two

theories. First, plaintiff contends that Huss retaliated against him for not agreeing to

settle Schwartz by attempting to (1) prevent a settlement in Tiona and (2) prevent an “in

progress lower level facility transfer,” and that Kirby, Ruiz, Jennifer Huss, and Allen

went along with Huss’s actions. Docket No. 53-1 at 15-16. Second, plaintiff alleges that

defendants impeded his access to courts by retaliating against him, making false

testimony, and falsely asserting attorney-client privilege. Id. at 16-17.

                      a.   Retaliation

       “It is well-settled that prison officials may not retaliate against or harass an

inmate because of the inmate’s exercise of his right of access to the courts.” Requena

v. Roberts, 893 F.3d 1195, 1211 (10th Cir. 2018). The elements necessary for a

retaliation claim where the governmental defendant is not the plaintiff's employer nor a

party to a contract with the plaintiff are: “(1) that the plaintiff was engaged in

constitutionally protected activity; (2) that the defendant’s actions caused the plaintiff to

suffer an injury that would chill a person of ordinary firmness from continuing to engage


       2 On August 7, 2019, plaintiff filed a Motion to Sanction Attorney William Allen for
Lies to Court [Docket No. 62]. Broadly, plaintiff alleges that defense counsel made
misrepresentations to the Court in the response to the motion for leave to amend.
Docket No. 62 at 1-2. The Court does not rely on the alleged misrepresentations in
resolving the motion for leave to amend.


                                               8
in that activity; and (3) that the defendant’s adverse action was substantially motivated

as a response to the plaintiff’s exercise of constitutionally protected conduct.” Worrell v.

Henry, 219 F.3d 1197, 1212 (10th Cir. 2000) (internal quotations omitted). In the prison

context, “a plaintiff must prove that but for the retaliatory motive, the incidents to which

he refers, including the disciplinary action, would not have taken place.” Peterson v.

Shanks, 149 F.3d 1140, 1144 (10th Cir. 1998) (quotations omitted).

       The proposed second amended complaint states a claim for retaliation against

Huss only. Plaintiff’s pursuit of litigation – exercising his right of access to the courts --

is a constitutionally protected activity. See Requena, 893 F.3d at 1211; see also

Miskovsky v. Jones, 437 F. App’x 707, 713 (10th Cir. 2011) (unpublished) (first element

of retaliation claim satisfied by plaintiff “filing pleadings in federal court”). The complaint

alleges that Huss’s communication with Kirby caused plaintiff to suffer an injury – losing

a “lower level facility transfer” which was “in progress.” See Docket No. 53-1 at 15;

Peterson, 149 F.3d at 1144 (retaliation claim requires plaintiff to allege that the injury

would not have taken place but for the retaliatory motive). However, the allegation that

Huss, Ruiz, and Kirby told CDOC officials to stop “assistance” to plaintiff is conclusory,

as it is not supported by any factual allegations in the proposed second amended

complaint. Similarly, the allegation that Ruiz, Jennifer Huss, and Allen, by “going along”

with preventing the lower level facility transfer, retaliated against plaintiff is not

supported by any factual allegations. Finally, the complaint alleges that Huss’s actions

were substantially motivated by plaintiff’s refusal to settle Schwartz. See Docket No.

53-1 at 15. However, the complaint lacks any allegation that Kirby’s conduct was



                                                9
substantially motivated by plaintiff’s refusal to settle Schwartz; rather, the complaint

alleges solely that Kirby “agreed” to prevent plaintiff’s transfer on the basis of Huss’s

representations. See id. Thus, the proposed second amended complaint states a

plausible claim for retaliation against Huss, but not the four proposed defendants.

       Huss’s arguments in response are not persuasive. First, Huss argues that the

proposed second amended complaint is brought in bad faith in order to disqualify

attorneys from the Colorado Attorney General’s Office and thus should not be granted.

See Docket No. 60 at 4-5. However, given that the first amended complaint already

included a retaliation claim against Huss, the Court does not perceive why allowing

plaintiff to proceed with the proposed second amended complaint would result in

prejudice to Huss. See 6 Charles Alan Wright & Arthur R. Miller, Federal Practice &

Procedure § 1487 (3d ed. Aug. 2019 update) (noting that “if the court is persuaded that

no prejudice will accrue, the amendment should be allowed”). Second, Huss suggests

that plaintiff must exhaust his administrative remedies before filing the retaliation claim

against him. See Docket No. 60 at 6. The exhaustion bar does not apply where, as

here, the plaintiff’s action does not relate to prison conditions. See 42 U.S.C.

§ 1997e(a) (“No action shall be brought with respect to prison conditions under section

1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are

exhausted.”). Moreover, Huss fails to identify what, if any, administrative remedies are

available to plaintiff that would allow him to resolve his claim, and has thus not shown

that he is entitled to dismissal for failure to exhaust administrative remedies. Finally,



                                             10
Huss contends that he is entitled to prosecutorial immunity on the basis of

“representation of state officials in this case, or other cases.” See Docket No. 60 at 8.

However, Huss’s response fails to explain in what way his allegedly retaliatory acts

were taken in the course of representation of state officials. See Collins v. Daniels, 916

F.3d 1302, 1315 (10th Cir. 2019) (“The proponent of a claim to absolute immunity bears

the burden of establishing the justification for such immunity.” (quoting Antoine v. Byers

& Anderson, Inc., 508 U.S. 429, 432 (1993))); see also Benavidez v. Howard, 931 F.3d

1225, 1231-32 (10th Cir. 2019) (“A government attorney’s administrative duties and

those investigatory functions that do not closely relate to an advocate’s preparation for

judicial proceedings are not entitled to absolute immunity.”). Thus, the Court finds that

the proposed second amended complaint states a valid claim for retaliation against

Huss only.

                     b. Access to Courts

       Plaintiff asserts that defendants’ “false testimony,” “hiding [] electronic

communications,” and “asserti[ng] [] attorney client privilege” violated his right to access

the courts. Docket No. 53-1 at 16-17.

       “Decisions of [the Supreme] Court have grounded the right of access to courts in

the Article IV Privileges and Immunities Clause, the First Amendment Petition Clause,

the Fifth Amendment Due Process Clause, and the Fourteenth Amendment Equal

Protection and Due Process Clauses.” Christopher v. Harbury, 536 U.S. 403, 415 n.12

(2002). Unlike the typical prisoner access-to-courts claim, which relates to complaints

that prison officials denied an inmate a “reasonably adequate opportunity” to present his



                                             11
legal claims, see Petrick v. Maynard, 11 F.3d 991, 994 (10th Cir. 1993), plaintiff’s claim

is that defendants engaged in a cover-up of previous misdeeds. This is a “backwards

looking” access to the courts claim, where a plaintiff alleges that a specific claim “cannot

be tried (or tried with all the evidence) because past official action caused the loss or

inadequate settlement of a meritorious case,” thus “render[ing] hollow the plaintiff’s right

to seek redress.” Jennings v. City of Stillwater, 383 F.3d 1199, 1208 (10th Cir. 2004)

(quoting Christopher, 536 U.S. at 413-14). “[A]n element of any backwards looking

claim is for the complaint to ‘identify a remedy that may be awarded as recompense but

not otherwise available in some suit that may yet be brought.’” Id.

       The proposed second amended complaint appears to assert that Ruiz, Tolleson,

and Allen’s claim of attorney-client privilege over emails during discovery in the Tiona

matter hindered plaintiff’s ability to construct a claim. See Docket No. 53-1 at 20. But

even assuming a claim of attorney-client privilege could somehow constitute a

hindrance of court access, the allegations do not contain additional facts to explain how

the emails would support plaintiff’s efforts to construct a non-frivolous claim, or even

what non-frivolous claim he would attempt to construct with these emails. See id. at 12,

¶ 32. The proposed second amended complaint makes no concrete allegations of the

contents of these emails, which ultimately might be protected by the attorney-client

privilege. Id. Plaintiff asserts that the defendants, in preparation for the July 31, 2018

hearing in Tiona, concocted a plan to lie to the court about Huss’ conversation with

Kirby wherein Kirby was instructed to scuttle plaintiff’s S Code change and transfer

request. See id. at 13, ¶¶ 35-36. He further claims that, in order to cover up this



                                             12
conversation, Ruiz, Tolleson, and Allen asserted attorney-client privilege over the email.

Id. The entirety of plaintiff’s allegations regarding these materials is based on

speculation without any supporting facts. Id. at 11-12, ¶¶ 24-32. Plaintiff learned of

Huss’ alleged attempts to scuttle the S Code change and transfer from an unnamed

state employee. Id. at 11, ¶ 24. Plaintiff’s assertion that Ruiz, Tolleson, and Allen

attempted to cover up this alleged Huss-Kirby communication is based on his own

surmise regarding the reason for Huss’ testimony contradicting the information from the

unnamed state employee. See id. at 11-13, ¶¶ 24-36. The allegations are conclusory

and insufficient to support a claim. Although plaintiff asserts that “[r]etaliation . . . is also

an access to court violation,” the Court has found no authority supporting this

proposition. Thus, allowing this amendment would be futile.

            2. Claim Two – Conspiracy to Deprive Civil Right and Failure to
       Report Conspiracy 3

       In Claim Two, plaintiff seeks to add a claim for defendants’ failure to report two

conspiracies—one between Huss and Jennifer Huss to deprive him of his civil right to

access the courts, and a second between Huss, Ruiz, Kirby, Tolleson, and Allen to

deprive him of his civil rights. Docket No. 53-1 at 17-19.



       3 This is plaintiff’s second attempt at bringing a conspiracy claim pursuant to 42
U.S.C. § 1985 in this matter. See Docket No. 12-1 at 30-32; see also Docket No. 27 at
6-7 (recommending plaintiff’s proposed conspiracy claim against Huss and “One
Unknown Attorney” be denied as “legally frivolous”) and Docket No. 31 at 1-2 (accepting
the Magistrate Judge’s recommendation to reject plaintiff’s proposed conspiracy claim).
In both the first proposed amended complaint and this proposed second amended
complaint, plaintiff has failed to specify which subsection of § 1985 he alleges was
violated. Compare Docket No. 12-1 at 30-32, with Docket No. 53-1 at 17-19.



                                               13
       Although plaintiff does not specify under which statute he brings the Second

Claim, he asserts jurisdiction under 42 U.S.C. §§ 1985 and 1986. 4 Docket No. 53-1 at

7. These statutes provide a cause of action for conspiracy to interfere with civil rights

and neglecting to prevent conspiracy, respectively. See 42 U.S.C. §§ 1985 and 1986.

Plaintiff characterizes his Second Claim as “failure to report or do anything about, and

actual conspiracy to deprive plaintiff of a civil right.” Docket No. 53-1 at 17. The Court

construes the Second Claim as two separate claims, a claim for conspiracy to interfere

with civil rights under § 1985 and a claim for neglecting to prevent conspiracy brought

under § 1986. See Docket No. 53-1 at 17-19.

                      a.     Conspiracy (42 U.S.C. § 1985)

       Section 1985 provides two causes of action. Subsection (2) provides a cause of

action to a plaintiff injured by a conspiracy to “deter, by force, intimidation, or threat, any

party or witness” from attending or testifying in court or to obstruct justice with the intent

to deny equal protection of the laws. See 42 U.S.C. § 1985(2). Subsection (3) provides

a cause of action for a plaintiff injured by a conspiracy to deprive “any person or class of

persons of the equal protection of the laws, or of equal privileges and immunities under

the laws.” See 42 U.S.C. § 1985(3); see also Bray v. Alexandria Women’s Health

Clinic, 506 U.S. 263, 267-269 (1993). Importantly, both sections apply only to

conspiracies motivated by “some racial, or perhaps otherwise class-based, invidiously



       4Sections 1985 and 1986 do not provide independent jurisdiction. See Giles v.
Equal Employment Opportunity Commission, 520 F. Supp. 1198, 1199 (E.D. Mo. 1981)
(“These provisions do not grant jurisdiction; they merely provide a remedy in cases in
which jurisdiction is present pursuant to 28 U.S.C. § 1343.”).


                                              14
discriminatory animus.” Tilton v. Richardson, 6 F.3d 683, 686 (10th Cir. 1993) (quoting

Griffin v. Breckenridge, 403 U.S. 88, 101-102 (1971)).

       The Court construes the proposed second amended complaint as alleging two

conspiracies under § 1985. See Docket No. 53-1 at 12-13, ¶¶ 31-37, and at 16-19. The

first conspiracy is between Huss and Jennifer Huss whereby they “together chose and

agreed to withhold from the court and Plaintiff the facts regarding [Jennifer Huss’]

communications with Defendant Kirby [about plaintiff], and entered into that agreement

. . . to prevent plaintiff from access to courts in a civil action against [Jennifer Huss]

. . . .” Id. at 17-18. The second conspiracy is between Huss, Ruiz, Tolleson, Allen, and

Kirby to “not tell the truth” to the Court and to “hide the evidence which proved” that

Huss had conversations with Kirby between January 16 and 19, 2018 in order to

prevent plaintiff’s S Code change and transfer. Id. at 18.

       The proposed second amended complaint is futile because it makes no

allegation that racial or class-based discriminatory animus motivated these alleged

conspiracies. Preventing plaintiff from suing Jennifer Huss is the alleged motivation for

the first conspiracy. See Docket No. 53-1 at 18. The motivation for the second

conspiracy was to have a “favorable resolution” of pending cases plaintiff filed in this

district. Id. Thus, the problem with plaintiff’s proposed claim is not that it fails to make

allegations regarding motivation; rather, it is that the proposed amendments allege




                                              15
motives that are not subject to a § 1985 claim. 5 Absent such allegations, the proposed

amendments are futile.

                     b. Neglect to Prevent Conspiracy (42 U.S.C. § 1986)

       A cause of action for neglect to prevent conspiracy under § 1986 is premised on

a violation of § 1985. See 42 U.S.C. § 1986 (requiring knowledge of conspiracy under

§ 1985). Because plaintiff has insufficiently alleged a viable § 1985 claim, his § 1986

claim necessarily fails as a matter of law. Hahn v. Sargent, 523 F.2d 461, 469-70 (1st

Cir. 1975); see Seguin v. City of Sterling Heights, 968 F.2d 584, 590 (6th Cir. 1992);

Trerice v. Pedersen, 769 F.2d 1398, 1403 (9th Cir. 1985). Therefore, to the extent the

proposed amendments seek to include a § 1986 claim, the amendments are futile.

              3.     Claim Three – Sixth Amendment Right to Counsel

       In Claim Three, plaintiff seeks to add a Sixth Amendment right to counsel claim

against Tolleson for her conduct during plaintiff’s deposition in the Tiona matter. Docket

No. 53-1 at 14, ¶¶ 41-42. Specifically, plaintiff alleges Tolleson was “interrogating

Plaintiff about criminal histories and aliases without first seeking permission from

counsel on those cases” and making “threats of monetary and civil damages to

Plaintiff.” Docket No. 53-1 at 13, ¶¶ 41-42, and at 19-20. Additionally, plaintiff alleges

Tolleson and Ruiz violated the Sixth Amendment when they made discovery requests

seeking the same information. Id.




       5 Indeed, the proposed second amended complaint makes no reference to the
race of any party or that plaintiff is a member of a protected class, let alone racial or
class-based animus. See generally id.


                                            16
       The proposed claim appears to misconstrue the protections afforded by the Sixth

Amendment. The Sixth Amendment right to counsel refers to the right to effective

assistance of counsel during critical stages of criminal prosecution — specifically, after

a criminal defendant has been charged. See Michigan v. Harvey, 494 U.S. 344, 348-49

(1990). Outside of criminal prosecution, the Supreme Court has recognized the Sixth

Amendment’s application only in civil contempt proceedings, among a limited number of

other circumstances. See Turner v. Rogers, 564 U.S. 431, 432 (2011) (“[T]he Court

previously had found a right to counsel ‘only’ in cases involving incarceration, not that a

right to counsel exists in all such cases.”).

       Plaintiff appears to assert he had a right to counsel during his deposition in the

Tiona matter, a civil action brought under 42 U.S.C. § 1983. Docket No. 53-1 at 19-20.

That is not the case. See Ryan v. Corrs. Corp. of Am., 715 F. App’x 831, 834 (10th Cir.

2017) (unpublished) (“But as a civil litigant, [plaintiff] has no Sixth Amendment right to

counsel.”). The Sixth Amendment does not afford plaintiff the right to counsel during his

deposition or in answering interrogatories in any civil action. Id. This is true even where

counsel questions plaintiff about his past crimes. Therefore, plaintiff’s proposed Claim

Three would be subject to dismissal for failure to state a claim. Thus, the proposed

amendment to add this claim is futile.

              4.     Claim Four – Violation of Access to Court and Due Process

       In Claim Four, plaintiff seeks to add a “violation of access to court and due

process” claim against Ruiz, Tolleson, and Allen for not disclosing “evidence of crime,

misconduct or conspiracy to the Court.” Docket No. 53-1 at 20. Plaintiff appears to



                                                17
allege, in short, that when Ruiz, Tolleson, and Allen claimed privilege over the contents

of emails pertinent to the Tiona matter, they violated the Due Process Clauses of the

Fifth and Fourteenth Amendments. This claim is functionally identical to the access-to-

courts claim brought in plaintiff’s proposed Claim One and is futile for the same reasons.

See Harbury, 536 U.S. at 415 n.12.

       Because the proposed second amended complaint states a plausible claim for

relief on a theory of First Amendment retaliation against Huss, the Court will grant the

Motion to Amend in part. The remainder of the Motion to Amend is denied on the basis

that, because the other claims plaintiff seeks to amend fail to state a claim upon which

relief may be granted, amendment of the complaint would be futile.

       B.     Motion to Dismiss

       As plaintiff has been given leave to file the proposed second amended complaint

in part, the Motion to Dismiss filed by Huss is directed to an inoperative, superseded

pleading. See, e.g., Gilles v. United States, 906 F.2d 1386, 1389 (10th Cir. 1990) (“a

pleading that has been amended under Rule 15(a) supersedes the pleading it modifies”)

(internal quotation marks omitted). As such, the Motion to Dismiss is moot.

IV.    CONCLUSION

       For the foregoing reasons, it is

       ORDERED that Plaintiff’s Motion for Leave to Amend Complaint [Docket No. 53]

is GRANTED IN PART and DENIED IN PART. It is further

       ORDERED that plaintiff is ordered to file a new version of the Amended

Complaint [Docket No. 53-1], omitting the claims excluded by this order and not



                                            18
including additional material regarding the claim for First Amendment retaliation against

defendant Robert Huss. It is further

      ORDERED that defendant’s Motion to Dismiss [Docket No. 36] is DENIED AS

MOOT.



      DATED September 24, 2019.



                                                BY THE COURT:



                                                s/Philip A. Brimmer
                                                PHILIP A. BRIMMER
                                                Chief United States District Judge




                                           19
